DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/11/2022.  These drawings are acceptable.
Claim Objections
Claim 16 is objected to because of the following informalities:  “The display device according to any one of claim 13” should be –The display device according to claim 13--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “A method for driving a display device, used to drive the display device according to any one of claim 13” should be –A method for driving a display device, used to drive the display device according to claim 13--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 discloses, “A method for driving the display substrate according to claim 9”, which is indefinite because the claim discloses both a product and process in the same claim.  Claim 9 discloses a display substrate, which is a product, and claim 12, which is dependent on claim 9, discloses a method with method steps, which is a process. (See MPEP 2173.05(p)).  Because it is not clear whether claim 12 is a product or a process claim, it is also not clear if claim 12 is meant to be dependent on claim 9 or is meant to be an independent claim.
Claim 13 discloses, “A display device, comprising: the display substrate according to claim 9”, which is indefinite because claim 9 discloses, “a display substrate” and claim 13 discloses, “A display device”.  It is unclear if claim 13 is a display device or a display substrate, which are two different products.  Because is it not clear if claim 13 is a display substrate or display device, it is also not clear if claim 13 is meant to be dependent on claim 9 or is meant to be an independent claim.  Claims 14-19 are dependent on claim 13 and are rejected for the same reason as claim 13.
Claim 20 discloses, “A method for driving a display device, used to drive the display device according to any one of claim 13”, which is indefinite because the claim discloses both a product and a process in the same claim.  Claim 13 discloses “A display device”, which is a product, and claim 20 discloses a method with method steps, which is a process (See MPEP 2173.05(p)).  Because is it not clear whether claim 20 is a product or a process claim, is it also not clear if claim 20 is meant to be dependent on claim 13 or is meant to be an independent claim.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “the data writing sub-circuit is connected to a control signal terminal, a scan signal terminal, a data signal terminal and a control node, respectively, and is used to output a data signal from the data signal terminal to the control node in response to a control signal provided by the control signal terminal and a scan signal provided by the scan signal terminal; and the driving sub-circuit is connected to the control node, a power signal terminal and a light-emitting element, respectively, and is used to drive the light-emitting element to emit light in response to a potential of the control node and a power signal provided by the power signal terminal”, in combination with the other limitations set forth in claim 1.
Claims 2-8 are dependent on claim 1.
Claim 9 has similar allowable limitations as claim 1.
Claims 10 and 11 are dependent on claim 9.
Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.
Applicant argues, with respect to claim 12, on page 9, lines 20-25, claim 12 has been amended so it is now clear that claim 12 is drawn to a method for driving the display substrate according to claim 9 and therefore, the rejections under 35 U.S.C. 112(b) are believed to be moot.  Examiner disagrees as claim 12 still claims both a product and process causing the claim to be indefinite under 35 U.S.C. 112(b) as discussed above (See MPEP 2173.05(p)).
Applicant argues, on pages 10-11, lines 5-3, the application is in condition for allowance.  Examiner disagrees for the reasons stated above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627